Decision
On July 30, 1998, the defendant was sentenced to the following: Counts I - III: Fifteen (15) years in the Montana State Prison, on each count, to run consecutively to each other, with fifteen (15) years suspended.
On February 8, 2001, the' defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Frank Joseph. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Sentence Review Board at the Montana State Prison, currently scheduled for May 17 and 18, 2001.
The reason for the continuance is to allow the defendant's attorney, Mr. Joseph, time to seek an order from the District Court to determine if any additional post-conviction relief is available to the defendant pursuant to the statute.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.